DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 03/06/2020 and claims the benefit of the priority of US Provisional application 62/815,917 filed on 03/08/2019.

Claim Status
Examiner acknowledges the receipt of the reply filed 02/10/2021, in response to the non-final action which amended claims 1 and 17 and cancelled claims 8-16.
 Claims 1-7 and 17-20 are being examined on the merits in this office action

	
Claim Objections - Withdrawn
The objection of claim 1 is withdrawn due to applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to applicants’ amendment of claim 18.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1-5, 8-12, 17, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by EP 2445536 (hereinafter “the ‘536 patent”) is withdrawn due to applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over EP 2445536 (hereinafter “the ‘536 patent”) in view of US 2017/0216402 (hereinafter “the ‘402 publication”) is withdrawn due to applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2445536 (hereinafter “the ‘536 patent”) in view of US 2017/0216402 (hereinafter “the ‘402 publication”) and Sugahara et al. in (Science 328(5981): 1031–1035).
‘536 teaches a method of treating a tumor comprising administering a peptide with the sequence RPAR, CRGDK, RPARPAR or CRGD[K/R]GP[D/E]C which corresponds to the iRGD peptide (Claim 1 and paragraph ([0015-0016]). ‘536 further teaches that the peptide is co-
Even though ‘536 teaches that the drug can be administered at low doses, the reference does not specify the amount in comparison to the normal doses and ‘536 does not specify the cytokine as being aldesleukin or IL-2.
Sugahara et al. discloses that a tumor-penetrating peptide, iRGD, when administered in combination with an anti-cancer drug, such as, Doxorubicin (Dox), the  combination therapy that included 1 mg/kg DOX was as potent as 3 mg/kg DOX alone, a dose that reaches the cumulative maximum tolerated dose (MTD) (Fig. 3C). Combining iRGD with 3 mg/kg of DOX potentiated the activity of DOX, inducing nearly complete tumor growth inhibition (Fig. 2C) (p. 3, 2nd paragraph, line 1-10). Sugahara further discloses that in comparison to drug administered alone, the iRGD combination therapy provides equivalent or better anti-tumor efficacy at a 3-fold lower dose of the drug, with a commensurate reduction in toxicity (p. 3, 3rd paragraph, line 5-8).

The ‘402 publication teaches a method of treating cancer comprising administering a composition comprising interleukin (IL-2) and an integrin binding Fc fusion protein (Abstract and claim 1). The ‘402 publication teaches that administration of IL-2 and an integrin-binding-Fc fusion protein provides synergistic tumor control and prolongs survival relative to monotherapy of either agent alone [0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘536 that teaches the co-administration of iRGD with a cancer chemotherapeutic agent such as a cytokine and use the IL-2 of ‘402 as well as incorporate the teachings of Sugahara that teaches co-administration of iRGD with 3-fold lower dose of the anti-cancer drug because Sugahara discloses that the combination therapy provided an equivalent or better anti-tumor efficacy. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the method of ‘536 by using the IL-2 of ‘402 and incorporating the teachings of low doses of the drug from Sugahara, because Sugahara teaches that the low drug doses were effective and also led to reduction in toxicity. Therefore the limitation of claim 1 is met.
Regarding claim 2, ‘536 teaches that the therapeutic agent comprises a cytokine such as tumor necrosis factor-α (TNF-α), tumor necrosis factor-β (TNF-β), granulocyte macrophage colony stimulating factor (GM-CSF), granulocyte colony stimulating factor (G-CSF), interferon-α. (IFN-α); interferon-γ (IFN-γ), interleukin-1 (IL-1), interleukin-2 (IL-2), interleukin-3 (IL-3), interleukin-4 (IL-4), interleukin-6 (IL-6), interleukin-7 (IL-7), interleukin-10 (IL-10), interleukin-12 
Regarding claim 3, ‘536 teaches the cytokine such as interleukin-4 (IL-4), interleukin-6 (IL-6), interleukin-7 (IL-7), interleukin-10 (IL-10), and interleukin-12 (IL-12) (para. [0327] and claims 10-11 and 20).
Regarding claim 4, ‘536 teaches the cytokine such as interleukin-2 (IL-2) (para. [0327]. Additionally, because the number of specific cytokines explicitly identified as being suitable by ‘536 is only 16, the ordinary skilled artisan would be able to at once envisage the cytokine combined with iRGD being IL-2 or any of the other cytokines identified as being suitable.
Regarding claim 5, ‘536 teaches that the administration of the iRDG and cytokine maybe co-administration (at the same time and by the same or different route/means/form), separate administration (parallel administration by the same or different route/means/form) or sequential administration (at different times by the same or different route/means/form) (p. 48 line 43-47, [0262]).
Regarding claim 6, ‘536 teaches that the mice were intravenously injected with the composition (p. 13, line 5-6, line 14-16).
Regarding claim 7, ‘536 teaches that that the use of peptides in combination with drugs such as cytokines ensures that the drug is delivered to cells and tissues of interest at higher concentrations than is possible in standard therapy and that the dose or amount of drug or other compound can be reduced without compromising the efficacy of the treatment (p. 18, line 38-39, line 45-47, paragraph [0101]). This reads on administration of the cancer chemotherapeutic agent such as a cytokine, at low doses. Furthermore, ‘536 teaches that the 
Regarding claim 17 and 18, ‘536 teaches a method of treating a tumor or cancer comprising administering a peptide with the sequence RPAR, CRGDK, RPARPAR or CRGD[K/R]GP[D/E]C which corresponds to the iRGD peptide (Claim 1 and paragraph ([0015-0016]). ‘536 further teaches that the peptide is co administered with a composition that comprises a cancer chemotherapeutic agent such as a cytokine (Claim 1-3 and para. [0041]). ‘536 further teaches that the composition was used in mice bearing orthotopic xenografts of human breast cancer (Figure 1 and 10). ‘536 further teaches that that the use of peptides in combination with drugs such as cytokines ensures that the drug is delivered to cells and tissues of interest at higher concentrations than is possible in standard therapy and that the dose or amount of drug or other compound can be reduced without compromising the efficacy of the treatment (p. 18, line 38-39, line 45-47, paragraph [0101]). This reads on administration of the cancer chemotherapeutic agent such as a cytokine, at low doses. Furthermore, ‘536 teaches that the low doses of the drug makes it possible to reduce side effects while achieving the same level of anti-tumor activity as with conventional treatment and thus, possible to revive drugs that have been previously rejected because of toxicity (p. 73, line 43-45 and paragraph [0431]).
Regarding claim 19, Sugahara discloses that in comparison to anti-cancer drug administered alone, the iRGD combination therapy provides equivalent or better anti-tumor efficacy at a 3-fold lower dose of the anti-cancer drug, with a commensurate reduction in toxicity (p. 3, 3rd paragraph, line 5-8).

Additionally, the ordinary skilled artisan would have had a reasonable expectation of successfully combining the cited prior art teachings, because the cited references (‘536 and Sugahara) hail from the same field of endeavor, i.e. co-administration of iRGD with an anti-cancer drug.
Response to Arguments
Applicant’s arguments, see applicant arguments, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above in view of Sugahara et al.

Conclusion
Claims 1-7 and 17-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654